

117 HR 2379 IH: State Opioid Response Grant Authorization Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2379IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Trone (for himself and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the 21st Century Cures Act to reauthorize and expand a grant program for State response to the opioid use disorders crisis, and for other purposes.1.Short titleThis Act may be cited as the State Opioid Response Grant Authorization Act of 2021.2.Grant program for State and Tribal response to substance use disorders of significanceSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended to read as follows:1003.Grant program for State and Tribal response to substance use disorders of significance(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall carry out the grant program described in subsection (b) for purposes of addressing substance use disorders of significance, including opioid and stimulant use disorders, within States, Indian Tribes, and populations served by Tribal organizations and Urban Indian organizations.(b)Grants program(1)In generalSubject to the availability of appropriations, the Secretary shall award grants to States, Indian Tribes, Tribal organizations, and Urban Indian organizations for the purpose of addressing substance use disorders of significance, including opioid and stimulant use disorders, within such States, such Indian Tribes, and populations served by such Tribal organizations and Urban Indian organizations, in accordance with paragraph (2).(2)Minimum allocations; preferenceIn determining grant amounts for each recipient of a grant under paragraph (1), the Secretary shall—(A)ensure that each State and the District of Columbia receives not less than $4,000,000; and(B)give preference to States, Indian Tribes, Tribal organizations, and Urban Indian organizations whose populations have an incidence or prevalence of opioid use disorders that is substantially higher relative to the populations of other States, other Indian Tribes, Tribal organizations, or Urban Indian organizations, as applicable.(3)Formula methodology(A)In generalNot less than 15 days before publishing a funding opportunity announcement with respect to grants under this section, the Secretary shall—(i)develop a formula methodology to be followed in allocating grant funds awarded under this section among grantees, which includes performance assessments for continuation awards; and(ii)submit the formula methodology to—(I)the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives; and(II)the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate.(B)Formula adjustmentsThe Secretary may make adjustments to the formula developed under subparagraph (A)(i) in order to ensure that no State receives an amount for a fiscal year that is significantly lower than the amount received by the State for the previous fiscal year.(4)Use of fundsGrants awarded under this subsection shall be used for carrying out activities that supplement activities pertaining to substance use disorders of significance, including opioid and stimulant use disorders, undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.), which may include public health-related activities such as the following:(A)Implementing prevention activities, and evaluating such activities to identify effective strategies to prevent substance use disorders.(B)Establishing or improving prescription drug monitoring programs.(C)Training for health care practitioners, such as best practices for prescribing opioids, pain management, recognizing potential cases of substance use disorders, referral of patients to treatment programs, preventing diversion of controlled substances, and overdose prevention.(D)Supporting access to health care services, including—(i)services provided by federally certified opioid treatment programs;(ii)outpatient and residential substance use disorder treatment services that utilize medication-assisted treatment, as appropriate; or(iii)other appropriate health care providers to treat substance use disorders.(E)Recovery support services, including community-based services that include peer supports, and address housing needs and family issues.(F)Other public health-related activities, as the State, Indian Tribe, Tribal organization, or Urban Indian organization determines appropriate, related to addressing substance use disorders within the State, Indian Tribe, Tribal organization, or Urban Indian organization, including directing resources in accordance with local needs related to substance use disorders.(c)Accountability and oversightA State receiving a grant under subsection (b) shall include in reporting related to substance use disorders submitted to the Secretary pursuant to section 1942 of the Public Health Service Act (42 U.S.C. 300x–52), a description of—(1)the purposes for which the grant funds received by the State under such subsection for the preceding fiscal year were expended and a description of the activities of the State under the grant; and(2)the ultimate recipients of amounts provided to the State through the grant.(d)LimitationsAny funds made available pursuant to subsection (i)—(1)notwithstanding any transfer authority in any appropriations Act, shall not be used for any purpose other than the grant program in subsection (b); and(2)shall be subject to the same requirements as substance use disorders prevention and treatment programs under titles V and XIX of the Public Health Service Act (42 U.S.C. 290aa et seq., 300w et seq.).(e)Indian Tribes, Tribal organizations, and Urban Indian organizationsThe Secretary, in consultation with Indian Tribes, Tribal organizations, and Urban Indian organizations, shall identify and establish appropriate mechanisms for Indian Tribes, Tribal organizations, and Urban Indian organizations to demonstrate or report the information as required under subsections (b), (c), and (d).(f)Report to CongressNot later than September 30, 2024, and biennially thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and the Committees on Appropriations of the House of Representatives and the Senate, a report that includes—(1)a summary of the information provided to the Secretary in reports made pursuant to subsections (c) and (e), including the purposes for which grant funds are awarded under this section and the activities of such grant recipients; and(2)with respect to States that experience significant reductions in funding compared to previous years based on reduced mortality rates, an analysis of the impact of such reductions on such States and the extent to which such reductions have impacted outreach and direct support services to providers and underserved communities, and statewide treatment and recovery outcomes in such States.(g)Technical assistanceThe Secretary, including through the Tribal Training and Technical Assistance Center of the Substance Abuse and Mental Health Services Administration, shall provide States, Indian Tribes, Tribal organizations, and Urban Indian organizations, as applicable, with technical assistance concerning grant application and submission procedures under this section, award management activities, and enhancing outreach and direct support to rural and underserved communities and providers in addressing substance use disorders.(h)DefinitionsIn this section:(1)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(2)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in such section 4.(3)StateThe term State has the meaning given such term in section 1954(b) of the Public Health Service Act (42 U.S.C. 300x–64(b)).(4)Urban Indian organizationThe term Urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act. (i)Authorization of appropriations(1)In generalFor purposes of carrying out the grant program under subsection (b), there is authorized to be appropriated $1,750,000,000 for each of fiscal years 2022 through 2027, to remain available until expended.(2)Federal administrative expensesOf the amounts made available for each fiscal year to award grants under subsection (b), the Secretary shall not use more than 2 percent for Federal administrative expenses, training, technical assistance, and evaluation.(3)Set asideOf the amounts made available for each fiscal year to award grants under subsection (b) for a fiscal year, the Secretary shall—(A)award 5 percent to Indian Tribes, Tribal organizations, and Urban Indian organizations; and(B)of the amount remaining after application of subparagraph (A), set aside up to 15 percent for awards to States with the highest age-adjusted rate of drug overdose death based on the ordinal ranking of States according to the Director of the Centers for Disease Control and Prevention..